Citation Nr: 1733044	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent from March 19, 2009 to October 12, 2011, and a rating in excess of 70 percent from October 12, 2011 to February 20, 2015, for an acquired psychiatric disorder, currently characterized as posttraumatic stress disorder (PTSD), severe with major depressive disorder, recurrent episodes, with psychotic features and cannabis use disorder, in remission, and previously characterized as depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1984 to February 1997.  This case comes before the Board of Veteran's Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 30 percent rating for depressive disorder.  In September 2009, he filed a Notice of Disagreement with that decision.  In January 2012, the RO granted the Veteran a rating increase to 50 percent as of March 19, 2009.  

At the same time this appeal stream was ongoing, he filed a claim for PTSD in October 2011.  In March 2015, he was granted service connection for PTSD, severe with major depressive disorder, recurrent episodes, with psychotic features and cannabis use disorder, in remission.  The RO assigned a 70 percent rating from October 12, 2011, and a 100 percent rating from February 20, 2015.  As the new diagnosis encompassed his depressive disorder, the RO assigned one rating for all of his mental conditions.  Under the same rationale, the Board has recharacterized the issue on appeal to reflect his comprehensive mental health diagnosis.

The Board also notes that the Veteran raised a claim for unemployability, which is an underlying part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet.App. 447, 453 (2009).  However, in a July 2015 rating decision, he was granted entitlement to TDIU, and he has not disagreed with the assigned effective date.  As such, this issue is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009).  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.



FINDING OF FACT

For the entire appeal period, the Veteran's acquired psychiatric disorder has been characterized by occupational and social impairment with deficiencies in most areas, suicidal ideation, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships; however, total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, from March 19, 2009, to October 12, 2011, for an acquired psychiatric disorder, currently characterized as PTSD, severe with major depressive disorder, recurrent episodes, with psychotic features and cannabis use disorder, in remission, and previously characterized as depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a rating in excess of 70 percent from October 12, 2011, to February 20, 2015, for an acquired psychiatric disorder, currently characterized as PTSD, severe with major depressive disorder, recurrent episodes, with psychotic features and cannabis use disorder, in remission, and previously characterized as depressive disorder, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and private treatment records as well as VA examinations are associated with the claims file.  

VA provided relevant and adequate examinations in May 2009, May 2011, and December 2011.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran currently receives a 50 percent rating from March 19, 2009 to prior to October 12, 2011, and a 70 percent rating from October 12, 2011 to prior to February 20, 2015, for an acquired psychiatric disorder under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  The Veteran, through his representative, asserts that he is entitled to a 100 percent rating for the time period prior to February 20, 2015.  

In order to warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

In order to warrant a 100 percent rating, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411 (2016).

The Board finds that a 70 percent rating, but no more, is warranted throughout the appeal period.  Specifically, while the record indicates that the Veteran has exhibited occupational and social impairment in most areas, his symptoms do not rise to the level of total occupational and social impairment.  See 38 C.F.R. §§ 4.3, 4.7 (2016).

Throughout the appeal period, the Veteran sometimes maintained personal hygiene and a neat appearance.  During his May 2009 VA examination, he was casually groomed.  In October 2009, a medical provider noted that the Veteran was casually dressed with adequate grooming and hygiene.  Similar remarks were made in December 2009, February 2010, March 2010, and May 2010.  Even when he visited the emergency room in August 2010, he was observed to be adequately groomed.  He was observed to have good grooming and hygiene in October 2010, November 2010, January 2011, March 2011, and December 2011.  The record clearly shows that he did not exhibit the inability to maintain minimal personal hygiene.  

The Veteran did not exhibit gross impairment in thought processes or communication throughout the appeal period.  He was always communicative and was rarely deemed to have abnormal thought processes.  During his May 2009 VA examination, his speech was within normal limits with regard to rate and rhythm.  The examiner noted no impairment in thought processes or communication with the exception of some paranoid thinking.  In August 2009, he had a logical and goal-directed thought process.  His thinking remained the same and his speech was within normal limits in October 2009, December 2009, February 2010, March 2010, and May 2010.  One notable exception to his normal thought content and speech is when the Veteran exhibited loud and angry speech in October 2010.  During the rest of the appeal period, he continued to speak at a normal rate and tone and did not exhibit abnormal thought processes.  

While it is true that the Veteran suffered from near-continuous depression, periods of impaired impulse control, and difficulty adapting to stressful circumstances throughout the appeal period, his symptoms are contemplated under the 70 percent criteria.  During his May 2009 VA examination, he reported longstanding issues with irritability and anger that often overshadow his depression.  His mood can change on a moment's notice.  His mood remained stable until August 2010.  After losing his job, he was depressed enough to consider suicide.  However, after restarting his medication, he was able to return to normalcy.  Nonetheless, he continued reporting difficulty with his anger.  In fact, he reported in September 2010 that his girlfriend calls the police on him so often that they know him by name.  

During his May 2011 VA examination, he said he was angry and depressed most of the time.  He reported episodes of crying and tearfulness.  He also endorsed feelings of helplessness, hopelessness, and worthlessness.  In August 2011, he was admitted to the emergency room with worsening depressive symptoms.  At the time, he was off of his medication.  In April 2014, he was unhappy with the possibility of becoming homeless.  He severely worsened in October 2014, possibly as a result for caring for his mother with Alzheimer's disease.  In January 2015, he was very sad after losing his mother.  Despite his well-documented history of depressive symptoms, impaired impulse control, and inability to adapt to stressful circumstances, his symptoms are fully contemplated in the 70 percent rating criteria.

Throughout the appeal period, the Veteran was mostly able to function independently.  The few exceptions for when he was not able function independently were when he was hospitalized for mental health issues.  For example, during his December 2011 VA examination, he was determined to be capable of managing his benefit payments in his own best interest.  There was no demonstration of an impairment to preclude this ability.  Not only can he take care of himself, but he is also able to take care of others as well.  In September 2013, he reported that his mom had Alzheimer's disease.  At that time, the medical provider discussed with the Veteran the possible problematic issues in caring for dementia patients.  Records indicate that the continued to take care of his mother until her death.  The Board recognizes that taking care of his mother while her health was declining was extremely stressful.  The Veteran's ability to do so indicates a capacity to function independently.  

The Veteran's sleep impairment is fully contemplated under the 70 percent rating for DC 9411.  During his May 2009 VA examination, he reported having trouble sleeping.  Although he denied initial insomnia, he admitted he did not sleep until approximately 3:00am.  This could be partially due to the fact that the Veteran got off of work at midnight.  He reported getting 4 to 5 hours of sleep without nightmares, dreams, and other interferences.  Importantly, he sleepwalks and has at times awakened in other locations.  In October 2009, he reported taking medication that helped him sleep.  As noted in December 2011, his sleep impairment worsened as he endorsed symptoms of combat nightmares and hypervigilance.  Furthermore, when his mother was nearing her death in October 2014, the Veteran reported poor sleep with intense nightmares.  

The Veteran reported problems with his memory during his May 2011 VA examination; however, that notation is the sole notation referencing a memory problem.  There are multiple entries throughout the record including in August 2010, October 2011, December 2011, and October 2014 in which the Veteran's memory was determined to be within normal limits.

The Veteran's judgment was seriously compromised throughout the appeal period with paranoia combined with occasional suicidal and homicidal thoughts and actions.  Although such symptomatology is undoubtedly severe, it is still contemplated by the 70 percent rating criteria.  His occasional suicidal and homicidal ideations do not amount to a persistent danger of hurting himself or others.  During his May 2009 VA examination, the Veteran reported being suspicious of people by thinking they are out to get him.  In a note by his girlfriend, she stated that the Veteran will sometimes not eat something she has cooked and will accuse her of poisoning it.  Additionally, he will choose to sleep on the porch when they have visitors because he is suspicious of others.  In July 2009, he admitted to sleeping in his car because he didn't want to do anything to his girlfriend.  In October 2009, he stated that he continued to hear voices, but has accepted that these voices will last for his whole life.  In August 2010, his girlfriend found him in the kitchen with the oven door open.  His plan was to turn the gas stove on and blow up the house.  In September 2010, he continued to report hearing voices.  At the time, he also admitted that he considered killing his coworkers after he lost his job in July 2009.  In May 2011, he had a passive suicidal ideation without plan or intent.  Worsening symptoms led to a visit to the emergency room in August 2011 when he was suicidal and homicidal.  He was committed partially because of his acknowledged history of violence.  In December 2012, he reported being jailed for 40 days for terroristic threats.  

The Veteran's alcohol and drug dependence has played a significant role in his well-being throughout the appeal period.  However, the substance abuse is not indicative of total impairment.  During his May 2009 VA examination, he admitted consuming hard liquor and could consume a fifth of liquor in one weekend.  In July 2009, he reported consuming 1 to 4 glasses of wine most days of the week.  In October 2009, he stated that his drug of choice was marijuana and reported using about 2 joints every other day.  However, in December 2009, he voiced that he attended weekly Narcotic Anonymous meetings.  It appears that his drug use accompanies and/or precipitates worsening mental symptoms.  For example, during his August 2010 emergency room visit, he admitted to smoking marijuana immediately after losing his job.  One major difficulty is that his living situation is not supportive of drug and alcohol abstinence.  In September 2010, he reported that his girlfriend and other friends are supportive of his treatment, but use drugs.  His drugs have also led to legal problems.  For example, in December 2010, he was jailed for possession of marijuana.

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 70 percent.  For example, he has exhibited a few instances of homicidal ideations.  However, in the Board's view, the criteria for the next-higher 100 percent rating depict a level of impairment, when viewed as a whole, which is more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, such as grossly inappropriate behavior and memory loss, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 70 percent is warranted.  Specifically, while the Veteran mostly isolates himself, he still is a social person.  Throughout the appeal period, the Veteran appears to have maintained a relationship with a girlfriend.  He isolates himself to reduce his irritation and prevent arguments.  In May 2009, he stated that he actually chooses on occasion to not go to work to protect his job.  In November 2009, he joined group therapy and found it helpful.  In December 2009, he mentioned that he was going back to school.  Also, he stated that he spent most of his time with his mother and church.  In September 2010, he stated that he was in regular contact with his second wife and their two children.  He spoke to his daughters daily and to his son every other day.  In terms of work, he reported an inability to find a job in May 2011 because he was viewed as unstable and paranoid.  He slept in friends' backyards due to his lack of housing.  In July 2011, he reported being a part of his church and in June 2014 he reported attending several churches.  He also reported traveling to visit his daughters.  The Veteran remained close to his mother until she died.  The Veteran's close relationships with members of his family and his church attendance signify that he does not have total occupational and social impairment.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores from 21 through 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  GAF scores from 31 through 40 contemplate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job); GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers); and GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as the period on appeal partially pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).  The Veteran had a GAF score of 51 in May 2009 and numerous scores of 45 from July 2009 to May 2010.  However, it dropped as low as 25 after an August 2010 suicide attempt.  It increased to 51 in August 2010, but reverted to 21 in September 2010.  Afterwards, his GAF score increased slightly to 41 from October 2010 to January 2011.  Finally, his GAF score was 60 in March 2011 and May 2011.  The GAF scores demonstrate a symptomatology consistent with the symptoms displayed by the Veteran.  By finding that the Veteran is impaired in most areas, the Board has recognized and properly rated his symptomatology.  As detailed above, the Veteran has experienced serious symptoms with uncommon severe symptoms.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 70 percent rating is warranted for the Veteran's PTSD. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent rating, but no more, from March 19, 2009, to prior to October 12, 2011, for an acquired psychiatric disorder, currently characterized as PTSD, severe with major depressive disorder, recurrent episodes, with psychotic features and cannabis use disorder, in remission, and previously characterized as depressive disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 70 percent from October 12, 2011 to prior to February 20, 2015, for an acquired psychiatric disorder, currently characterized as PTSD, severe with major depressive disorder, recurrent episodes, with psychotic features and cannabis use disorder, in remission, and previously characterized as depressive disorder, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


